United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                        May 2, 2006
                         _______________________
                                                                 Charles R. Fulbruge III
                               No. 05-30373                              Clerk
                             Summary Calendar
                         _______________________


                             JOHNNY L JOHNSON,

                                                    Plaintiff - Appellant,

                                       v.

                     CROWN ENTERPRISES INC, ET AL,

                                                                 Defendants,

          KEVIN MEDINE, MICHAEL CAMPESI and LOUIS JORDAN,

                                                       Appellees.
________________________________________________________________

         On Appeal from the United States District Court
               for the Middle District of Louisiana
                          No. 3:01-CV-481
_________________________________________________________________


Before JONES, Chief Judge, and BARKSDALE and BENAVIDES, Circuit
Judges.

PER CURIAM:*

            Appellant    Johnny   L.   Johnson   challenges    the    district

court’s denial of his motion to amend his complaint to include the

individual Appellees.       Because this court lacks jurisdiction to

reach the merits of Johnson’s appeal, we DISMISS.

                               I. BACKGROUND

            The facts are undisputed.         On June 15, 2001, Johnson


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
filed a lawsuit pursuant to Title VII of the Civil Rights Act of

1964.   Johnson alleged that he was terminated because of his race.

On July 23, 2002, the district court issued an order permitting

Johnson to amend his complaint for the purposes of including a

claim under 42 U.S.C. § 1981.     On October 10, 2003, the district

court dismissed all claims, including the § 1981 claim, as not

timely filed.   Johnson timely appealed to this court.   On February

15, 2005, this court reversed the district court to allow Johnson

to state a cause of action under § 1981, relating back to the

original Title VII claim.    Post-reversal, Johnson sought to amend

his complaint to include the individual Appellees, who at no point

were named as parties to the original suit.     The district court

denied Johnson’s motion to amend his complaint.          Johnson now

appeals, seeking relief from the district court’s denial of his

motion to amend his complaint to include these Appellees.

                            II. DISCUSSION

           Before reaching the merits, this court must consider

whether we have appellate jurisdiction over the district court’s

order denying Johnson’s motion to amend his complaint.    Because no

certificate of appealability was issued by the district court under

FED. RULE CIV. PROC. 54(b), we turn our attention to jurisdiction

granted under 28 U.S.C. § 1291.    Section 1291 states that, “[t]he

court of appeals shall have jurisdiction of appeals from all final

decisions of the district courts of the United States.”          The



                                  2
Supreme Court has held that “a decision is ordinarily considered

final and appealable under § 1291 only if it ends the litigation on

the merits and leaves nothing for the court to do but execute the

judgment.” Quackenbush v. Allstate Ins. Co. 517 U.S. 706, 712, 116
S. Ct. 1712, 1718 (1996).      It is well settled that orders granting

or denying motions to add parties are not final within the meaning

of § 1291.    See McClune v. Shamah, 593 F.2d 482 (3d Cir. 1979); see

also    Fowler   v.   Merry,   468 F.2d 242,    243   (10th   Cir.    1972)

(“Although an order refusing or permitting the filing of an amended

complaint joining an additional party is a discretionary action by

the trial court and subject to appellate review as part of an

ultimate judgment, the order itself is not appealable as such in

isolation.”).

             Under the collateral order doctrine, an exception to the

final    order   requirement   is    limited   to    decisions     that    are

“conclusive, that resolve important questions separate from the

merits, and are effectively unreviewable on appeal from the final

judgment in the underlying action.”            Swint v. Chambers County

Comm’n, 514 U.S. 35, 42, 115 S. Ct. 1203, 1208 (1995).            We are not

persuaded that this case presents a situation indicating allowable

review under the collateral order doctrine.

             In the instant case, nothing in the district court’s

ruling prevents Johnson from pursuing his § 1981 claim against

Dixie Harvesting Company, one of the original Defendants. However,

this court lacks jurisdiction over Johnson’s appeal to amend his

                                     3
complaint and therefore, his appeal is dismissed.



                                                    DISMISSED.




                                4